ORDER

PER CURIAM.
Daniel Paul Callahan appeals the order of the trial court denying his motion to modify a decree of dissolution of marriage to transfer custody of his two minor children to him and decrease his child support obligation, and granting Janel Christine Callahan’s n/k/a Janel Christine Illig cross-motion to modify to increase the amount of child support. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. An extended opinion would have no prece-dential value. We have, however, furnished the parties with a memorandum, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).